      Case: 1:17-cv-00866-JDG Doc #: 87 Filed: 07/02/19 1 of 2. PageID #: 555



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO,
                                 EASTERN DIVISION

WALTER DERRICO,                                  )    CASE NO.: 1:17-CV-866
                                                 )
                      Plaintiff,                 )    JUDGE: PATRICIA A. GAUGHAN
                                                 )
             v.                                  )    MAGISTRATE JUDGE
                                                 )    JONATHAN D. GREENBERG
TORRIS MOORE, et al.,                            )
                                                 )
                      Defendants.                )


                                    NOTICE OF DISMISSAL


       NOW Comes, Defendant, the City of East Cleveland, by and through its undersigned

attorney of record, and pursuant to Fed.R. Civ.P. 41(a)(2) hereby gives notice of the dismissal of

its crossclaims as against Defendants Torris Moore, Antonio Malone and Eric Jones with

prejudice.

                                            Respectfully submitted,


                                            /s/ Willa M. Hemmons
                                            Willa M. Hemmons (0041790)
                                            Director of Law
                                            City of East Cleveland
                                            14340 Euclid Avenue
                                            East Cleveland, Ohio 44112
                                            whemmons@eastcleveland.org
                                            Counsel for City of East Cleveland
      Case: 1:17-cv-00866-JDG Doc #: 87 Filed: 07/02/19 2 of 2. PageID #: 556



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of its Notice of Dismissal

was electronically filed with the Court on this 2nd day of July, 2019; and that by operation of this

Court’s electronic notification system a copy thereof is made available to all registered parties.

The undersigned further certifies that a true and accurate copy of of its Notice of Dismissal was

electronically filed with the Court on this 2nd day of July, 2019 sent via first class regular U.S.

mail to:

Cross-Claim Defendant                Cross-Claim Defendant            Cross-Claim Defendant Eric
Torris Moore at:                     Antonio Malone at:               Jones at:

TORRIS MOORE (61296-060)             ANTONIO MALONE                   ERIC JONES (61337-060)
FMC CARSWELL                         (61336-060)                      FMC DEVENS
FEDERAL MEDICAL CENTER               FCI BENNETTSVILLE                FEDERAL MEDICAL CENTER
P.O. BOX 27137                       FEDERAL                          P.O. BOX 879
FORT WORTH, TX 76127                 CORRECTIONAL                     AYER, MA 01432
                                     INSTITUTION
                                     P.O. BOX 52020
                                     BENNETTSVILLE, SC
                                     29512

                                               Respectfully submitted,



                                               /s/ Willa M. Hemmons
                                               Willa M. Hemmons (0041790)
                                               Director of Law
                                               City of East Cleveland
                                               14340 Euclid Avenue
                                               East Cleveland, Ohio 44112

                                               Attorney Defendants/Cross-Claim Plaintiffs, the City
                                               of East Cleveland




                                                  2
